               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STATE FARM FIRE AND CASUALTY
COMPANY,                              :    CIVIL ACTION
                                      :    NO. 18-2016
          Plaintiff,                  :
     v.                               :
                                      :
JACOB HARMON AND KAREN HARMON         :
                                      :
          Defendants.                 :

                               O R D E R

          AND NOW, this 11th day of October, 2018, it is hereby

ORDERED that Plaintiff’s Motion to Permit Alternative Service (ECF

No. 4) is DENIED without prejudice.



               AND IT IS SO ORDERED.



                         /s/ Eduardo C. Robreno
                         EDUARDO C. ROBRENO,    J.
